Title: From Thomas Jefferson to Henry Dearborn, 16 August 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 16. 05
                  
                  The resignation of mr Oakley as a justice of the peace, leaves the inhabitants of the quarter he served, in distress for such an officer. I inclose you a petition on that subject. will you be so good as to satisfy yourself by enquiry who would be the properest person to succeed him, and desire mr Wagner to make out a commission for him. General Mason’s knolege of the characters convenient will render him one of those whom it may be well to consult.
                  It being now nearly certain Mr. Madison cannot come to Virginia this season, I am in hopes this will find you near setting out for this place. we shall all be happy to see your arrival. I have some reason to hope mr Barlow will be coming on in ten days or a fortnight. Accept for mrs Dearborne & yourself my friendly & respectful salutations
                  
                     Th: Jefferson 
                     
                  
               